                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   CARPENTERS HEALTH AND SECURITY                        CASE NO. C19-1318-JCC
     TRUST OF WESTERN WASHINGTON et al.,
10
                                                           ORDER
11                            Plaintiffs,
            v.
12
     PACIFIC ENVIRONMENTS CORP. et al.,
13
                              Defendants.
14

15

16          This matter comes before the Court on Plaintiffs’ motion for default judgment (Dkt.
17   No. 14). Having thoroughly considered the motion and the relevant record, the Court FINDS as
18   follows:
19      1. Defendants were properly served in this matter on or about August 28, 2019, and
20          September 11, 2019 (Dkt. Nos. 6, 7, 8, 9);
21      2. The Clerk entered an order of default against Defendants on November 28, 2019 (Dkt.
22          No. 12); and
23      3. Defendants have failed to appear or otherwise defend in this action.
24   Accordingly, Plaintiffs’ motion for entry of default judgment (Dkt. No. 14) is GRANTED in its
25   entirety. The Court further FINDS and ORDERS as follows:
26      4. Defendant Pacific Environments Corp. is liable to Plaintiffs under the provisions of the


     ORDER
     C19-1318-JCC
     PAGE - 1
 1          collective bargaining and trust agreements that govern the parties’ relationship in this

 2          matter;

 3      5. Defendant Pacific Environments Corp. is liable to Plaintiffs for $251,188.62, consisting

 4          of $213,902.91 in fringe benefit contributions, $25,720.87 in liquidated damages, and

 5          $11,564.84 in accrued prejudgment interest for the period of February 1, 2019 through

 6          August 31, 2019;

 7      6. Defendant Pacific Environments Corp. is liable to the Plaintiffs for $11,609.50 in attorney

 8          fees under 29 U.S.C §1132(g)(2)(D) and $1,865.00 in costs directly related to this action;
 9

10      7. Defendants Mario R. Bonilla a/k/a Mario R. Bonilla Camey, Felipe Fernandez a/k/a

11          Felipe Fernandez Camey, and Karely Hernandez a/k/a Karla Karely Hernandez have joint
12          and several liability under Washington law for all amounts owed by Defendant Pacific
13          Environments Corp., as they are general partners of Defendant Pacific Environments
14          Corp.;
15      8. This judgment shall bear interest at the 12 percent per annum rate specified in the
16          applicable trust agreements from the date of this judgment until paid in full, as allowed
17          under 29 U.S.C. § 1132(g)(2);
18      9. The Clerk of Court is DIRECTED to enter judgment against Defendants Pacific

19          Environments Corp., Bonilla, Fernandez, and Hernandez consistent with this order; and

20      10. The Clerk is DIRECTED to close this case.

21          DATED this 24th day of January 2020.




                                                          A
22

23

24
                                                          John C. Coughenour
25                                                        UNITED STATES DISTRICT JUDGE
26


     ORDER
     C19-1318-JCC
     PAGE - 2
